                                          Case 2:19-cv-00412-JCM-EJY Document 72
                                                                              73 Filed 01/07/21
                                                                                       01/13/21 Page 1 of 2



                                      1    Howard E. Cole
                                           Nevada Bar No. 4950
                                      2    Jennifer K. Hostetler
                                           Nevada Bar No. 11994
                                      3    Erik J. Foley
                                           Nevada Bar No. 14195
                                      4    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                           3993 Howard Hughes Pkwy, Suite 600
                                      5    Las Vegas, NV 89169
                                           Tel: 702-949-8200
                                      6    E-mail: hcole@lrrc.com
                                           E-mail: jhostetler@lrrc.com
                                      7
                                           Attorneys for Defendant
                                      8    SOC, LLC
                                      9                                  UNITED STATES DISTRICT COURT
                                                                              DISTRICT OF NEVADA
                                     10
                                          GUS REDDING,                                           Case No.: 2:19-cv-00412-JCM-EJY
                                     11
                                                    Plaintiff,                                   STIPULATION AND ORDER
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                          REGARDING SOC LLC’S MOTION
                                          vs.                                                    FOR SUMMARY JUDGMENT
                                     13
Las Vegas, NV 89169-5996




                                          SOC, LLC                                               (SECOND REQUEST)
                                     14
                                                    Defendant.
                                     15

                                     16             Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff Gus Redding (“Plaintiff”) and

                                     17   Defendant SOC, LLC (“Defendant”), hereby stipulate and agree as follows:

                                     18             1.      On November 30, 2020, Defendant filed its Motion for Summary Judgment. ECF

                                     19   No. 64.

                                     20             2.      On December 18, 2020, the parties agreed to modify the briefing schedule such that

                                     21   Plaintiff’s response to the Motion for Summary Judgment would be due no later than January 4,

                                     22   2021 and Defendant’s reply brief to Plaintiff’s response would be due January 18, 2021. ECF No.

                                     23   69.

                                     24             3.      Plaintiff filed his response to Defendant’s Motion for Summary Judgment on

                                     25   January 4, 2021. ECF No. 70.

                                     26             4.      The parties agree to further modify the briefing schedule so that Defendant’s reply

                                     27   brief to Plaintiff’s response to the Motion for Summary Judgment is due on January 29, 2021.

                                     28             5.      This is the second stipulation modifying the briefing schedule on the Motion for


                                          113249560.1
                                          Case 2:19-cv-00412-JCM-EJY Document 72
                                                                              73 Filed 01/07/21
                                                                                       01/13/21 Page 2 of 2



                                      1   Summary Judgment. The parties affirm that the request for an extension and/or modification of the
                                      2   briefing schedule is made in good faith and not for the purpose of delay.
                                      3     Dated this 7th day of January 2021                Dated this 7th day of January 2021.
                                      4
                                            LEWIS ROCA ROTHGERBER CHRISTIE ELLWANGER LAW LLLP
                                      5     LLP

                                      6
                                            BY: /s/ Jennifer K. Hostetler                     BY: /s/ Jay D. Ellwanger
                                      7       HOWARD E. COLE                                      JAY D. ELLWANGER
                                              Nevada Bar No. 4950                                 Texas Bar No. 24036522
                                      8
                                              JENNIFER K. HOSTETLER                               8310-1 N. Capital of Texas Hwy.
                                      9       Nevada Bar No. 11994                                Suite 190
                                              ERIK J. FOLEY                                       Austin, Texas 78731
                                     10       Nevada Bar No. 14195
                                              3993 Howard Hughes Pkwy., Ste. 600                  RICHARD S. “TICK” SEGERBLOM
                                     11       Las Vegas, Nevada 89169                             Nevada Bar No. 1010
                                                                                                  702 East Bridger Ave.
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                Attorneys for Defendant                           Suite 520
                                     13         SOC, LLC                                          Las Vegas, Nevada 89101
Las Vegas, NV 89169-5996




                                     14                                                           Attorneys for Plaintiff Gus Redding
                                     15

                                     16

                                     17                                                ORDER

                                     18            IT IS SO ORDERED:
                                                                                       __________________________________________
                                     19                                                UNITED STATES DISTRICT JUDGE
                                     20                                                Dated:
                                                                                                 January 13, 2021

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          2
                                          113249560.1
